By order of December 23, 2015, this Court granted the application for leave to appeal the October 27, 2015 judgment of the Court of Appeals. On order of the Court, the joint motions for immediate consideration and requesting this Court to vacate the circuit court order terminating the respondent’s parental rights are considered, and they are granted. We vacate our December 23, 2015 order granting leave to appeal, vacate the October 27, 2015 judgment of the Court of Appeals, vacate the Ontonagon Circuit Court’s order adjudicating jurisdiction over the children of the respondent mother and the February 16, 2015 order terminating the respondent’s parental rights to the children, and remand this case to the circuit court for a new adjudication determination. We do not retain jurisdiction.